UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

-- - -- xX
MERRILL WARBOYS and KATHRYN
WARBOYS,

 

 

Plaintiffs,

v. ORDER

SHI-II BRIARCLIFF REIT, LLC; :
BRIARCLIFF MANOR INVESTORS, LLC; : 19 CV 2491 (VB)
ANDRON CONSTRUCTION CORP.; and
VISTA CONSTRUCTION & LANDSCAPE
CONTRACTORS, INC.,

Defendants.

On December 9, 2019, plaintiffs requested a pre-motion conference regarding their
anticipated motion to compel defendants SHI-III Briarcliff Reit, LLC, Briarcliff Manor
Investors, LLC, and Andron Construction Corp. to respond to their first set of interrogatories and
for sanctions pursuant to Fed. R. Civ. P. 37. (Doc. #64).

The same day, the Court deferred ruling on the request, ordering the three defendants to
respond to plaintiff's letter by December 16, 2019, and urging the parties to resolve this matter
without the need for Court intervention. (Doc. #65).

Defendants failed to file a letter in compliance with the Court’s December 9 Order or
seek further time in which to do so. Thus, the Court granted plaintiffs’ request for leave to move
to compel and for sanctions and set a briefing schedule regarding the anticipated motion. (Doc.
#66).

Plaintiffs moved to compel on January 3, 2020. (Doc. #67). Plaintiffs requested the
Court compel defendants to provide complete answers to plaintiffs’ demand for interrogatories,
“and caution[] these defendants that a failure to provide complete discovery responses at least
one week prior to scheduled deposition of defendants could result in the entry of an Order
striking their answer, or in the alternative that the matters embraced in plaintiffs’ Demand for
Interrogatories . . . be taken as established for the purposes of the action as plaintiff claims, and
for such other relief as is just.” (Doc. #70).

Defendants opposed the motion to compel on January 13, 2020. (Doc. #71). Defendants
aver they have responded to plaintiffs’ interrogatories and supplemented their responses to
discovery requests.

Plaintiffs submitted a reply affidavit stating defendants’ additional responses to plaintiffs’
interrogatories were inadequate. (Doc. #72).
Accordingly, it is HEREBY ORDERED:

1, Plaintiffs’ motion for sanctions is DENIED WITHOUT PREJUDICE. Defense
counsel’s conduct thus far has been less than professional, including failing to comply with the
Court’s December 9, 2019, Order (Doc. #65), requiring defendants to respond to plaintiffs’ pre-
motion letter, without excuse or explanation. However, defendants have supplemented their
responses to plaintiffs’ interrogatories and requests for production of documents. (Doc. #71).
Moreover, plaintiffs’ motion for sanctions merely asks the Court “caution[]” defendants, and
does not actually seek relief in the form of sanctions. (Doc. #70). Therefore, the Court will not
impose sanctions at this time.

2. As for plaintiffs’ motion to compel, the Court will refer this case by separate
Order to Magistrate Judge Davison for general pre-trial supervision, including to resolve the
motion to compel and the pending motion for leave to commence a third-party action. (Doc.
#59).

3. Magistrate Judge Davison also will have the authority to extend discovery
deadlines, including the date for the completion of all discovery, as necessary.

Dated: January 16, 2020
White Plains, NY
SO ORDERED:

Vincent L. Briccetti
United States District Judge

 

 
